SEC File Number: 333-147245 CUSIP Number: 684008105 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING oForm 10-Ko Form 20-FoForm 11-Kx Form 10-Qo Form 10-Do Form N-SAR o Form N-CSR For Period Ended:September 30, 2012 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I – Registrant Information Full Name of Registrant: Former Name if Applicable: Options Media Group Holdings, Inc. Not applicable. Address of Principal Executive Office: 265 S. Federal Hwy. Suite 248 Deerfield Beach, FL. 33441 (Street and Number, City, State and Zip Code) Part II – Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III – Narrative State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N–SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed period. (Attach Extra Sheets if Needed) The registrant is unable to file its Quarterly Report on Form 10-Q for the nine months ended September 30, 2012 (the “Report”) by the prescribed date of November 14, 2012 without unreasonable effort or expense because its internal accountants need additional time to complete portions of the Report.The registrant intends to file its Report on or prior to the prescribed extended date. Part IV – Other Information 1. Name and telephone number of person to contact in regard to this notification: Keith St. Clair (561) 368-5067 (Name) (Area Code) (Telephone Number) 2.
